DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-11 in the reply filed on June 2, 2021 is acknowledged.  Claims 12-26 have been withdrawn.  Claims 1-11 are currently pending and under examination.
	
This application claims priority to U.S. Provisional Application No. 62/876006, filed July 19, 2019. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Retsina et al. (US 2015/0275237; Published 2015).  
With regard to claim 1, Retsina et al. teach a process for producing ethanol, which is a hydrocarbon fuel, from lignocellulosic biomass in a bioreactor, the process including: pretreating the lignocellulosic biomass with steam and/or hot water, sulfur dioxide, and a solvent for lignin, to extract hemicelluloses from the lignocellulosic biomass, where the hemicelluloses include xylose (pentose) oligomers and C6 (hexose) sugar oligomers; hydrolyzing the hemicelluloses, including xylose oligomers to produce xylose monomers, and C6 oligomers to produce C6 monomers; fermenting the C6 sugar monomers to a C6 fermentation product, including ethanol, 
As such, it would have been obvious to one of ordinary skill in the art to utilize steps as taught by Retsina et al. to provide a process for producing ethanol from lignocellulosic biomass, the process comprising introducing the biomass to a pretreatment system to form a pretreated biomass; separating the pretreated biomass into a xylose-rich stream, and a C6-rich stream (pentose-lean stream); hydrolyzing the C6-rich stream  (pentose-lean stream) to provide C6 monomers, and separating lignin, which provides a lignin stream, from the C6-rich stream following hydrolysis; and introducing the xylose-rich stream and the C6-rich stream into a bioreactor containing microorganisms configured to produce ethanol and xylitol.  
With regard to claims 2 and 3, Retsina et al. teach that the xylose concentration can be enriched, including to about 40% to about 80% of total sugars (Para. 73).  As Retsina et al. specifically each that the xylose can be concentrated to about 40% to about 80% of total sugars, it would have been obvious to one of ordinary skill in 
Additionally, as Retsina et al. teach that any stream generated by the taught processes may be partially or completely recovered, purified, or further treated (Para. 143), it would have been obvious to one of ordinary skill in the art to similarly concentrate, which is to purify, the C6-rich stream to about 40% to about 80% of total sugars, because such a concentration is taught for xylose.  Thus, it would have been obvious to one of ordinary skill in the art to concentrate the C6-rich stream to a sugar concentration within the range taught for xylose, which includes 40% to 60% of total sugars.
With regard to claims 4 and 5, Retsina et al. teach that any stream generated by the taught processes may be partially or completely recovered, purified, or further treated (Para. 143).  As such, it would have been obvious to one of ordinary skill in the art that the process may further comprise purifying the xylose-rich stream, and the purifying the C6-rich stream. 
With regard to claim 6, as noted above this claim is indefinite, including because there are no steps requiring the production of fatty acid methyl ester or fatty acid ethyl ester.  It is noted that applicant does not claim the use of any specific lignocellulosic biomass, any specific pentose or hexose sugars, or any specific sugar converting microorganisms, such that the method would be expected to necessarily produce fatty acid methyl ester or fatty acid ethyl ester.  As the method Retsina et al. render obvious the method as claimed, the production of fatty acid methyl ester or fatty acid ethyl ester, would naturally flow from performance of the method as rendered obvious.  Further, it would have been obvious to an ordinary artisan to recover any usable produced products, including fatty acid methyl ester or fatty acid ethyl ester, to render the method more efficient and cost effective.
 claims 7-10, as Retsina et al. teach multiple embodiments that include steps of both separate and co-hydrolysis, and both separate and co-fermentation, of the xylose-rich streams and C6-rich streams, all of which result in the successful production of ethanol and xylitol, it would have been routine for an ordinary artisan to determine the most efficient, cost effective, and productive order and rate of introduction of the streams into the bioreactor(s), including: introducing the xylose-rich stream before the C6-rich stream (i.e. sequential introduction) to the bioreactor; introducing the xylose-rich stream to the bioreactor at an initial rate higher than an initial rate of introducing the C6-rich stream to the bioreactor; introducing the xylose-rich stream at a rate that declines over time; and introducing the C6-rich stream at a rate that increases over time.  
With regard to claim 11, Retsina et al. teach fermenting the C6 sugar monomers to ethanol using C6-fermenting microorganisms in a bioreactor; fermenting the xylose to xylitol using xylose-fermenting microorganisms in a bioreactor; and recovering the produced ethanol and xylitol, wherein fermentation of the C6 sugar and xylose can done via co-fermentation, or separately, and separate bioreactors may be utilized for fermentation product recovery (Abs.; Para. 19-23, 26).  As such, it would have been obvious to one of ordinary skill in the art that the xylose-rich stream and the C6-rich stream can be introduced into separate bioreactors for fermentation to separately produce ethanol and xylitol.

Conclusion
	No claims are allowable.

Art of Record:
Retsina et al.,US 2011/0003352; Published 2011 (production of hydrocarbon fuels from lignocellulosic biomass including pretreatment, separation, hydrolyses, and microbial fermentation steps).

Retsina et al., US 2014/0163210, Published 2014 (production of hydrocarbon fuels from lignocellulosic biomass including pretreatment, separation, hydrolyses, and microbial fermentation steps).

Retsina et al., US 2014/0182582, Published 2014 (production of hydrocarbon fuels from lignocellulosic biomass including pretreatment, separation, hydrolyses, and microbial fermentation steps).

Retsina et al., US 2015/0167969, Published 2015 (production of hydrocarbon fuels from lignocellulosic biomass including pretreatment, separation, hydrolyses, and microbial fermentation steps).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653